department of the treasury internal_revenue_service washington d c tax exempt ano government entities division uniform issue list aug legend taxpayer a ira x t t w ee ak kkk amount d f t n wx k t bank m bank n individual b dear this is in response to your letter dated date as supplemented by correspondence dated date and date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution from ira x of amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical conditions which affects his ability to make sound financial decisions taxpayer a maintained ira x with bank m during date taxpayer withdrew funds from ira x to purchase collectible gold pieces as advertised on television leaving amount d as the remaining balance in ira x on date taxpayer a withdrew amount d from ira x to buy additional gold pieces essentially closing out the account due to taxpayer a’s medical conditions he did not have any idea of the tax ramifications of withdrawal of the funds from ira x to purchase the gold pieces taxpayer a’s-daughter individual b who has power_of_attorney to manage and handle taxpayer a’s financial affairs was unaware of the transactions and did not assist in the investment in gold or approve of the distribution of funds from ira x when individual b discovered the investment in gold she immediately contacted the gold company and the funds were refunded documentation from taxpayer a’s physician shows that taxpayer a is unable to make sound financial decisions based on the facts and representations taxpayer a requests that the internal_revenue_service service waive the day rollover requirement respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible retirement pian other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer a is consistent with the assertion that his failure to accomplish a timely rollover was due to his mental condition which affects his ability to make sound financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact correspondence to se t ep ra t2 at please address all sincerely yours sherri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce rr 4k aw kek k x rk kok w ae ke
